PER CURIAM.
The plaintiff appeals from an order dismissing, for improper venue, an action on *122an insurance policy issued by the defendant-appellee. The record shows, and the carrier admits, that it is a foreign corporation which is not doing business in Florida. Since this is the case, the defendant has no venue privilege, and a transitory action like this one may therefore be maintained against it in any county in the state. § 47.011, Fla.Stat. (1977); Hollywood Memorial Park, Inc. v. Rosart, 124 So.2d 712 (Fla. 3d DCA 1960); cf. § 47.051, Fla.Stat. (1977). Accordingly, we reverse the order below, without prejudice to the consideration by the trial court of any appropriate defense motion to transfer the cause under the “forum non conveniens” statute. § 47.-122, Fla.Stat. (1979).
Reversed and remanded.